Title: To James Madison from James P. Preston, 28 February 1817
From: Preston, James P.
To: Madison, James



Sir
Council Chamber Richmond 28th Feby 1817

By a Resolution of the General Assembly of Virginia it becomes the duty of the Governor to transmit you the enclosed valedictory address.
In the discharge of this duty it is natural for me to reflect on the astonishing contrast which this moment presents compared with the eventful period of your Administration.  For a time our commerce was annihilated, our sacred rights abused, invaded and distroyed, our Citizens impressed and held in bleeding bondage, and even our National Sovereignty insulted and despised.  Now we are remunerated by an overwhelming Commerce, our rights inviolate, our Citizens free and happy, respected at home and abroad, and our national character gloriously exalted.
That you should have occupied the highest station and presided over the union during this wonderfull march of national prosperity and glory, can never cease to afford the highest gratification.  There is not a Citizen, or Soldier, or sailor, who by his devotion to his Country, has contributed in the smallest degree to this happy era, who will not repose upon the retrospect with joy and delight.
In this renewed evidence of approbation from the General Assembly of Virginia in behalf of the good people of your native State, at the close of your public labours, which so happily terminates an Administration that was environed with all the difficulties of an untried Government, a want, of uninimity in the Public Councils, embarrassed finances, and a war with a powerfull people, who disregarded the maxims of civilized nations, under all these circumstances, this testimony of approbation, next to an approving conscience must be to a virtuous public servant the best reward and highest consolation, and that you may long live to enjoy it uninterruptedly is the Sincere wish of your Obt. and Humble Servant

James P. Preston

